Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 1 of 11          PageID #: 255




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


   PEREESE JOAS,                                 Civ. No. 19-00640 JMS-KJM

                      Plaintiff,                 ORDER GRANTING IN PART AND
                                                 DENYING IN PART
         vs.                                     DEFENDANT’S MOTION FOR
                                                 SUMMARY JUDGMENT, ECF NO.
   ASSOCIATION OF APARTMENT                      21
   OWNERS OF THE ESPLANADE,

                      Defendant.


   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT, ECF NO. 21

                                   I. INTRODUCTION

               Defendant Association of Apartment Owners of the Esplanade

  (“Defendant” or “the Esplanade”) moves for summary judgment in this Title VII

  discrimination action brought by Plaintiff Pereese Joas (“Plaintiff” or “Joas”).

  Plaintiff’s Complaint alleges two counts: (1) race-based discrimination in violation

  of Title VII, 42 U.S.C. §2000e et seq., and (2) unlawful retaliation. ECF No. 1. In

  response to the Motion, Plaintiff agreed that the retaliation claim should be

  dismissed for insufficient evidence, see ECF No. 26 at PageID #186, and thus the

  Motion is GRANTED as to Count II.



                                            1
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 2 of 11            PageID #: 256




               Defendant seeks summary judgment as to Count I on two grounds:

  (1) it is time-barred, and (2) there is no evidence of the required nexus to interstate

  commerce. The court DENIES the Motion as to the first ground because there is a

  genuine issue of material fact as to timeliness, i.e., whether Plaintiff’s December 5,

  2017 intake questionnaire constitutes a timely charge of discrimination. The court

  DEFERS a decision on the second ground (nexus to interstate commerce), pending

  discovery for Plaintiff to satisfy his “very low” burden to establish that the

  Esplanade is in an “industry affecting commerce.” E.E.O.C. v. Ratliff, 906 F.2d

  1314, 1316 (9th Cir. 1990).

                                   II. DISCUSSION

  A.    Background

               Plaintiff resigned from his position as a security guard at the

  Esplanade on March 4, 2017. ECF No. 26-2 at PageID #201. On December 5,

  2017 (276 days after his resignation), Plaintiff, proceeding pro se, submitted an

  inquiry questionnaire to the Equal Employment Opportunity Commission

  (“EEOC”). ECF No. 21-8. The questionnaire form states on the bottom of each

  page in capital letters that “This Questionnaire is not a Charge of Discrimination.”

  Id. at PageID #110-13. Plaintiff identified himself as “Black or African

  American,” and his prior employer as the Esplanade, with a number of employees

  as “15-100.” Id. at PageID #110. The questionnaire included Plaintiff’s


                                             2
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 3 of 11            PageID #: 257




  identifying information, the address and identifying information regarding

  employees of the Esplanade, and described some of the alleged unlawful

  employment practices. Id. at PageID #110-113. Plaintiff identified another Black

  employee who “also was targeted and had racist remark[s] [made] toward him.”

  Id. at PageID #112. He stated that “Hugh Fraser made racist comment toward

  me.” Id. at PageID #113.

               To support the questionnaire, Plaintiff included a copy of his March 4,

  2017 resignation letter in which he gave several reasons for resigning, including:

  (1) “I can no longer tolerate the racist comments and microaggressions made

  towards me and the security supervisor;” (2) “I felt disrespected when [Board

  President] Hugh Fraser expected several times that I cater to his demands.

  Additionally, I do not appreciate when he calls me ‘boy’ and not by my name;”

  and (3) “It is disheartening to work in this discriminatory and degrading

  environment.” ECF No. 26-2 at PageID #201.

               He also included some “log notes about incidents involving Mr.

  Fraser,” ECF No. 26-1 at PageID #198, which read, for example, that (1) “Mr.

  Fraser said [to him] . . . I didn’t see you until you smile,” ECF No. 26-3 at PageID

  #203; (2) called him “[b]oy,” and (3) told him he “would be better off with a

  colored girl . . . and not my Asian girlfriend.” Id. at PageID #204. He also




                                            3
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 4 of 11                     PageID #: 258




  complained that Fraser told him “you smell just like your people.” Id. at PageID

  #205.

                 Plaintiff had an intake interview on January 4, 2018. In addition to

  the incidents mentioned in the questionnaire or attachments, the interview

  discussed other alleged incidents by Plaintiff, including (1) Fraser told Plaintiff and

  his father “we will do what he says or that our ‘colored’ ass won’t have a job;”

  (2) Fraser “told us not to call him sir but to call him ‘master,’ and “handed us a

  picture of three black people in chains,” and (3) Fraser referred to “an African-

  American resident as a colored-man.” ECF No. 26-4 at PageID #207.

                 Following the interview, the EEOC prepared a formal charge of

  discrimination against the Esplanade, which Plaintiff signed on January 5, 2018—

  307 days after his resignation from his position with the Esplanade. ECF No. 21-6

  at PageID #107.1 Although it was signed on January 5, 2018, the charge bears a

  stamp “received” by “EEOC HLO” on January 23, 2018. Id. After an

  investigation, the EEOC issued a right-to-sue letter on August 30, 2019 without

  making any findings. ECF No. 21-13 at PageID #158. Plaintiff filed suit on

  November 27, 2019. ECF No. 1.




          1
           Plaintiff was apparently relying on the EEOC to prepare the charge based on the intake
  interview. That is, he could not have bypassed the EEOC intake process and filed a charge on
  his own. The date to file a timely charge appears to have passed between the time Plaintiff filed
  his questionnaire and when he was interviewed by the EEOC.
                                                  4
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 5 of 11              PageID #: 259




  B.    Statute of Limitations

               In a “worksharing” jurisdiction, such as Hawaii, a plaintiff has 300

  days from the last alleged unlawful employment practice to exhaust administrative

  remedies by filing a charge of discrimination with the EEOC or the Hawaii Civil

  Rights Commission. See, e.g., B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1099

  (9th Cir. 2002) (“Under Title VII, a plaintiff must exhaust her administrative

  remedies by filing a timely charge with the EEOC, or the appropriate state agency,

  thereby affording the agency an opportunity to investigate the charge.”) (citing 42

  U.S.C. § 2000e-5(b)); E.E.O.C. v. Global Horizons, Inc., 860 F. Supp. 2d 1172,

  1193 (D. Haw. 2012) (“Title VII extends the 180-day period [in § 2000e-5(e)(1)]

  to 300-days if filed in a ‘worksharing jurisdiction.’”) (citations omitted). The

  charge-filing period “is not a jurisdictional prerequisite to filing a Title VII suit.

  Rather it is a requirement subject to waiver, estoppel, and equitable tolling ‘when

  equity so requires.’” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 121

  (2002) (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 398 (1982)).

               A plaintiff must then file suit within ninety days from when the EEOC

  issues a right to sue letter. See, e.g., Pratt v. Haw., Dep’t of Pub. Safety, 308 F.

  Supp. 3d 1131, 1142 (D. Haw. 2018). The purpose of these requirements is to

  “giv[e] the charged party notice of the claim and ‘narrow[] the issues for prompt




                                              5
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 6 of 11                    PageID #: 260




  adjudication and decision.’” B.K.B., 276 F.3d at 1099 (quoting Park v. Howard

  Univ., 71 F.3d 904, 907 (D.C. Cir. 1995)).

                 Because Plaintiff’s formal EEOC charge of discrimination was filed

  more than 300 days from Plaintiff’s resignation on March 4, 2017, Defendant

  argues that this suit is time-barred. Plaintiff responds by arguing that the EEOC

  intake questionnaire—which was filed on December 5, 2017 (within 300 days)—

  satisfies the “charge” requirement. See, e.g., Fed. Express Corp. v. Holowecki, 552

  U.S. 389, 402 (2008) (holding that an intake questionnaire may qualify as a charge

  if it satisfies the EEOC’s regulatory requirements and if it can “be reasonably

  construed as a request for the agency to take remedial action to protect the

  employee’s rights or otherwise settle a dispute between the employer and the

  employee”). 2


        2
            The EEOC’s regulations describe the requirements for “contents of charge” as follows:

        (a) Each charge should contain the following:

        (1) The full name, address and telephone number of the person making the charge
        except as provided in § 1601.7;

        (2) The full name and address of the person against whom the charge is made, if
        known (hereinafter referred to as the respondent);

        (3) A clear and concise statement of the facts, including pertinent dates,
        constituting the alleged unlawful employment practices: See § 1601.15(b);

        (4) If known, the approximate number of employees of the respondent employer
        or the approximate number of members of the respondent labor organization, as
        the case may be; and
                                                                                (continued . . .)
                                                  6
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 7 of 11                        PageID #: 261




                 Here, although the form Plaintiff used for his December 5, 2017

  intake questionnaire stated in all capital letters that “This Questionnaire is not a

  Charge of Discrimination,” it contains all the requirements of 29 C.F.R. § 1601.12.

  It identifies parties, addresses, and number of employees of Defendant. And,

  especially when considering the attachments,3 it includes a clear statement of the

  facts constituting the discrimination that is “sufficiently precise to identify the

  parties,” and “describe[s] generally the actions and practices complained of.” Id.

  Finally, it can “be reasonably construed as a request for the agency to take

   remedial action.” Holowecki, 552 U.S. at 402. 4


         (5) A statement disclosing whether proceedings involving the alleged unlawful
         employment practice have been commenced before a State or local agency
         charged with the enforcement of fair employment practice laws and, if so, the date
         of such commencement and the name of the agency.

         (b) Notwithstanding the provisions of paragraph (a) of this section, a charge is
         sufficient when the Commission receives from the person making the charge a
         written statement sufficiently precise to identify the parties, and to describe
         generally the action or practices complained of. A charge may be amended to
         cure technical defects or omissions, including failure to verify the charge, or to
         clarify and amplify allegations made therein. Such amendments and amendments
         alleging additional acts which constitute unlawful employment practices related to
         or growing out of the subject matter of the original charge will relate back to the
         date the charge was first received. A charge that has been so amended shall not
         be required to be redeferred.

  29 C.F.R. § 1601.12 (emphasis added).
         3
           The court is not limited to the information on the form itself. See Holowecki, 552 U.S.
  at 405 (considering that “the completed questionnaire . . . was supplemented with a detailed six-
  page affidavit” in analyzing whether a questionnaire could be considered a “charge”).
         4
            Holowecki observed that “[t]here might be instances where the indicated discrimination
  is so clear or pervasive that the agency could infer from the allegations themselves that action is
                                                                                      (continued . . .)
                                                   7
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 8 of 11                     PageID #: 262




                 The court is thus left with conflicting evidence—the EEOC statement

  that the questionnaire is not a charge of discrimination and the fact that the

  questionnaire (and its attachments) satisfy the requirements of 29 C.F.R.

  § 1601.12. And, in the end, the EEOC’s characterization of the questionnaire is

  not by itself controlling. See E.E.O.C. v. Vantage Energy Servs., Inc., 954 F.3d

  749, 755 (5th Cir. 2020) (“Ultimately, the EEOC’s characterization of the

  questionnaire is not dispositive. What constitutes a charge is determined by

  objective criteria.”) (citing Holowecki, 552 U.S. at 404). Given this conflicting

  evidence at this summary judgment stage, timeliness remains a question of fact.

  See, e.g., Jou v. Adalian, 2017 WL 2990280, at *8 (D. Haw. July 13, 2017)

  (denying summary judgment given disputes of material fact as to timeliness).5

  C.     Interstate Commerce

                 Title VII prohibits discrimination by an “employer” on the basis of

  protected categories, and defines an “employer” as, in part, “a person engaged in

  an industry affecting commerce who has fifteen or more employees[.]” 42 U.S.C.



  requested and required, but the agency is not required to treat every completed Intake
  Questionnaire as a charge.” 552 U.S. at 405.
         5
           The court rejects Defendant’s argument that the court must give deference under
  Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), to the
  EEOC’s application or interpretation of Title VII that the EEOC charge was time-barred. Even
  assuming the doctrine could apply to such a determination, here, the EEOC made no findings at
  all—it only issued a right-to-sue letter. At most, Defendant points to an internal email of an
  EEOC investigator, see ECF No. 21-12 at PageID #157. But an email is not a factual finding,
  must less something to which the court must give deference.
                                                  8
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 9 of 11                PageID #: 263




  § 2000e(b). Defendant contends that it is not “engaged in an industry affecting

  commerce,” arguing that Plaintiff “is unable to prove he either (1) worked for an

  instrumentality of interstate commerce, (2) regularly used the instrumentalities of

  interstate commerce, or (3) engaged in an activity bearing a substantial relation to

  interstate commerce.” ECF No. 21-1 at PageID #95-96. In response, Plaintiff

  proffered no evidence at all, arguing only that the “affects commerce” requirement

  is easily met. See ECF No. 26 at PageID #195 (citing Ratliff, 906 F.2d at 1316)

  (“The ‘affects commerce’ jurisdictional obstacle is very low indeed.”).

                And it is true that the Supreme Court interpreted the term “industry

  affecting commerce” to “the fullest jurisdictional breadth constitutionally

  permissible under the Commerce Clause.” Ratliff, 906 F.2d at 1316 (quoting

  NLRB v. Reliance Fuel Oil Corp., 371 U.S. 224, 226 (1963)). The “affects

  commerce” element can easily be satisfied, for example, “[i]f the defendant uses

  items that have moved through interstate commerce at some point in their

  lives . . . or serves persons from out of state . . . or engages in activity that, even if

  purely local, would alter the relationships of an interstate market.” Id. (quotations

  omitted). “[G]iven how little it takes to establish [the requirement],” id. at 1317, it

  is “rare . . . for the ‘affects commerce’ requirement to pose a bar to suit.” Id.

                But even if it doesn’t take much, once the argument is properly raised

  at summary judgment (and the movant has met its burden), the burden is then on


                                               9
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 10 of 11                      PageID #:
                                    264



 the non-moving party to come up with some evidence to create a genuine issue of

 material fact. See, e.g., Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

 586-87 (1986) (“When the moving party has carried its burden under Rule 56[(a)],

 its opponent must do more than simply show that there is some metaphysical doubt

 as to the material facts [and] come forward with specific facts showing that there is

 a genuine issue for trial.”) (citation, internal quotation signals, and emphasis

 omitted).6

                Although Plaintiff failed to produce any evidence to dispute

 Defendant’s argument—as the court discussed with the parties at the hearing on

 the motion—the court is very hesitant to dismiss this action based solely on

 counsel’s apparent misinterpretation of Plaintiff’s burden, especially given the

 minimal showing necessary to at least create a triable issue regarding whether the

 Esplanade is in an industry “affecting commerce.” Accordingly, the court will

 DEFER ruling on whether Defendant is engaged in an industry affecting

 commerce. See Fed. R. Civ. P. 56(d) & (e)(1). The court will allow Plaintiff to


        6
           Plaintiff argues that it need not produce evidence because Defendant did not meet its
 initial burden to prove that it was not in an industry affecting commerce. He relies on a
 statement from Ratliff that “at the summary judgment stage, it was [defendant’s] burden, as the
 moving party, to show that there was no genuine issue of material fact.” 906 F.2d at 1317. But
 that statement in Ratliff does not mean that a movant must meet its summary judgment burden
 with evidence. Rather, it is fundamental that a movant may meet its initial burden by pointing to
 an absence of evidence from the non-moving party. See Celotex Corp. v. Catrett, 477 U.S. 317,
 325 (1986) (“[T]he burden on the moving party may be discharged by ‘showing’—that is,
 pointing out to the district court—that there is an absence of evidence to support the nonmoving
 party’s case.”).
                                                10
Case 1:19-cv-00640-JMS-KJM Document 33 Filed 08/25/20 Page 11 of 11                 PageID #:
                                    265



 conduct minimal discovery into the nature of Defendant’s business and industry to

 address this requirement. If Defendant continues to believe that Plaintiff cannot

 prove that it should be subject to Title VII liability as an industry that does not

 affect interstate commerce, it may re-new its summary judgment motion at an

 appropriate time (limited to this single issue).

                                   III. CONCLUSION

               For the foregoing reasons, Defendant’s Motion for Summary

 Judgment is GRANTED as to Count II (retaliation), and DENIED as to Count I

 (race discrimination). The court DEFERS the question whether the Defendant is in

 an industry that affects commerce.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 25, 2020.




                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




 Joas v. Ass’n of Apt. Owners of the Esplanade, Civ. No. 19-00640 JMS-KJM, Order Granting in
 Part and Denying in Part Defendant’s Motion for Summary Judgment, ECF No. 21

                                             11
